Citation Nr: 0120367	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  95-12 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and [redacted]


ATTORNEY FOR THE BOARD

Neil S. Reiter, Counsel

INTRODUCTION

The veteran served on active duty from February 1964 to 
May 1965.  

In a rating action in June 1981, the regional office denied 
service connection for schizophrenia.  In a letter dated on 
June 29, 1981, the veteran was advised that he had been 
denied service connection for a nervous condition, and he was 
advised of his right to appeal.  That rating was confirmed in 
another rating of July 1981, and the veteran was again 
notified.  He did not initiate a timely appeal.  

In September 1994, the veteran sought to reopen his claim for 
service connection for schizophrenia.  Subsequently, the 
regional office denied this claim on the basis that new and 
material evidence had not been submitted to reopen the claim 
for service connection for schizophrenia.  The veteran then 
submitted the present appeal.  

In a decision in August 1998, the Board determined that new 
and material evidence to reopen a claim for schizophrenia has 
not been submitted.  The veteran then appealed to the U.S. 
Court of Appeals for Veterans Claims (the Court).  

Subsequently, the Secretary of the Department of Veterans 
Affairs (VA) submitted a motion to remand the case to the 
Board and stay proceedings, pursuant to recent Court 
decisions, including Hodge v. West, 155 F.3d 1356 (Fed Cir. 
1998).  This motion was unopposed, and the Court, in November 
1998, vacated the Board decision of August 1998, remanding 
the case to the Board for further consideration.  

Pursuant to the Court's remand, the Board provided the 
veteran and his attorney an opportunity to submit additional 
evidence and arguments.  The veteran's attorney then 
submitted an additional statement.  

In a decision in September 1999, the Board again determined 
that new and material evidence to reopen a claim for 
schizophrenia has not been submitted.  That decision was 
consistent with the definition of new and material evidence 
as enunciated in various Court decisions, including Hodge v. 
West, supra.  In that decision, the Board also stated, 
assuming arguendo, that the additional evidence was new and 
material, the veteran's claim was not be well grounded.  The 
veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (the Court).

Thereafter, the VA Secretary submitted a motion to remand the 
case to the Board and stay proceedings because of the 
enactment of a new law, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
effective November 20, 2000, which, in effect, amended the 
law relating to the duty to assist.  The law also eliminated, 
in essence, the need to establish that a claim was well 
grounded.  This motion was unopposed, and in December 2000, 
the Court vacated the Board decision of September 1999, 
remanding the case to the Board for further consideration.  

Pursuant to the Court's remand, the Board provided the 
veteran and his attorney an opportunity to submit additional 
evidence and arguments.  The veteran's attorney then 
submitted an additional statement.

The Board will once again consider the veteran's appeal, 
consistent with all appropriate laws, regulations, and court 
decisions.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.  

2.  In rating actions in June and July 1981, the regional 
office denied service connection for schizophrenia on the 
basis that a psychiatric disability was not present in 
service and was first demonstrated several years after 
discharge from service.  A timely appeal was not perfected.  

3.  The additional evidence submitted since the rating 
actions of 1981 denying service connection for schizophrenia 
is cumulative and redundant; such evidence, by itself or with 
evidence previously considered, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim, and it does not contribute significantly to 
clarifying the circumstances surrounding his disability.  


CONCLUSION OF LAW

The evidence received since the unappealed rating 
determinations of 1981 denying service connection for 
schizophrenia is not new and material evidence; therefore, it 
is insufficient to reopen the veteran's claim for service 
connection for this disability.  38 U.S.C.A. §§ 1110, 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 3.303, 
3.307, 3.309, 20.200 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains, in essence, that he has 
submitted sufficient evidence to reopen his claim and to 
establish that schizophrenia had its inception in service.  
The veteran maintains that he experienced stress during 
service, and that such stress caused anxiety and auditory 
hallucinations in service.  He contends that he continued to 
have psychiatric symptoms until he received some treatment 
soon after discharge from service, and that the recently 
submitted evidence shows the nature and extent of his 
problems in service.

The veteran's attorney also submitted a statement contending, 
in essence, that the Board was restricted in its current 
deliberations to either determining that new and material 
evidence had been submitted to reopen the claim, or to remand 
the case for initial consideration of this issue by the 
regional office.  The attorney maintains that the regional 
office has not had an opportunity to determine whether new 
and material evidence had been submitted pursuant to the 
criteria mentioned in Hodge v. West, supra, and that this 
represents a procedural defect for which a remand decision is 
required under the provisions of 38 C.F.R. § 19.9 (2000).  
After the most recent Court remand, the veteran's attorney 
again requested that the appeal be remanded to the regional 
office, so that the regional office could consider all of the 
provisions of the VCAA.  

I.  Background

The service medical records are negative for any complaints, 
findings, or diagnoses indicative of a psychiatric disorder.  
The veteran was seen at the mental health clinic in July 1964 
because he stated that he hated the Army.  There were no 
complaints, findings, or diagnoses indicative of a chronic 
psychiatric disorder.  On examination for discharge from 
service the veteran checked the "no" box for the medical 
questions relating to whether he ever had frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, loss of memory or amnesia, or any nervous 
trouble.  There were no pertinent complaints or findings 
indicative of a psychiatric disability, and on clinical 
evaluation, the psychiatric evaluation was reported as 
normal.  

An initial claim for service connection for a nervous 
condition was received from the veteran in May 1981.  

A medical report was received from the Ozark Mental Health 
Center indicating that the veteran was being admitted in 
April 1981 for the first time for an acute episode of severe 
schizophrenia because he was unable to receive satisfactory 
treatment outside the hospital.  Data recorded for clinical 
purposes revealed that on the day of admission he was 
complaining of severe depression, auditory hallucinations, 
and visual hallucinations.  He provided a history of auditory 
and visual hallucinations for the past three years.  It was 
noted that the veteran had been taken to the Department of 
Veterans Affairs (VA) Hospital in Little Rock, Arkansas in 
March 1981, but left the same day.  He was seen at the Ozark 
Mental Health Center in 1969 when he was treated for alcohol 
problems, and he received further treatment for these alcohol 
problems in 1970 and 1978.  

A personal and social history indicated that the veteran went 
through the 11th grade, then enlisted in the Army.  The 
veteran reported that he completed a high school equivalency 
diploma while he was in the Army, and that he served one and 
a half years at which time he received a hardship discharge 
because his grandmother was extremely ill and his mother was 
in a state mental institution.  He had been unemployed most 
of the time since his discharge from the Army, with recent 
employment being as a truckdriver and furniture mover.  
During the period of alcohol abuse there were frequent 
blackouts.  While hospitalized, he was treated with 
psychotherapy, antidepressants, and antipsychotic 
medications.  The discharge diagnosis was chronic 
schizophrenia.  

In a statement in June 1981, the veteran stated that he did 
not have any psychiatric treatment after leaving service 
until 1969 when he received treatment at the Ozark Mental 
Health Clinic.  He indicated that he returned in 1970, 1975, 
and 1978 to this clinic.  He reported being treated at a VA 
hospital in June 1978, and then being treated at the Ozark 
Mental Health Clinic in 1981.  

In a rating action in June 1981, the regional office denied 
service connection for schizophrenia on the basis that such 
disability was not present in service and was first 
manifested several years after discharge from service.  In a 
letter dated on June 29, 1981, the veteran was advised that 
service connection for a nervous condition was denied, and he 
was advised of his right to appeal.  

In late June 1981, VA outpatient treatment reports were 
received showing that the veteran was seen at the psychiatric 
clinic in early April 1981 for depressive symptoms, with the 
diagnosis of probable early schizophrenia.  He was 
hospitalized for one day on April 16, 1981, for depression 
and suicidal ruminations, but he was discharged from the 
hospital at his own request.  The diagnosis was 
schizophrenia, with depressive features.  The June 1981 
rating action was confirmed in a rating action of July 8, 
1981.  He was informed the next day that his psychiatric 
disability was not service connected and that he was not 
considered to be permanently and totally disabled for pension 
purposes.  

In 1983, pursuant to a claim for pension benefits, Social 
Security records were received showing that the veteran had 
been approved for Social Security disability benefits in 
March 1983.  The Social Security decision indicated that the 
veteran had been treated in 1981 for schizophrenia, with a 
three-year history, with a further history of being treated 
for alcohol abuse beginning in 1969.  A private physician 
reported that the veteran's history indicated that the 
veteran first received psychiatric care in 1969 when he was 
seen at the Ozark Mental Health Clinic for problems relating 
to alcohol abuse.  It was indicated that the veteran had been 
totally disabled since 1978.  

Another physician reported in July 1983 that the veteran was 
currently receiving treatment for schizophrenia.  

In a rating in August 1983, it was determined that the 
veteran was entitled to a permanent and total disability 
rating for pension.  In a rating in September 1983, it was 
determined that the veteran was incompetent.  

The veteran sought to reopen the claim for service connection 
for schizophrenia in September 1994.  He submitted a copy of 
his admission history when he was hospitalized at the Ozark 
Mental Health Clinic in April 1981.  This admission history 
repeated the history previously reported.  The veteran also 
submitted copies of treatment records from this mental health 
center for the period from 1992 to 1994 showing a diagnosis 
of schizophrenia.  

The veteran submitted a statement from [redacted], his 
"step-uncle," dated in May 1995 indicating that he visited 
the veteran in service, that the veteran was taken to see a 
psychiatrist while he was there, and that the veteran had had 
mental problems while he was in the service and since that 
time.  He stated that he did not know what occurred in the 
doctor's office in service.  

At a hearing at the regional office in June 1995, the veteran 
indicated that he had auditory hallucinations while he was in 
the Army.  He stated that there were some problems before 
service, but that the problems increased soon after boot 
camp.  He believed that the stress of seeing certain movies 
and of being in service caused these problems.  He stated 
that he was discharged from service due to hardship, that he 
went into the National Guard soon after discharge, and that 
he went to the Ozark Mental Health Clinic while he was in the 
National Guard.  His wife testified that when she met the 
veteran for the first time after service in 1970, he was 
having some problems, and that he first began receiving 
treatment for his disability in 1979.  [redacted]
stated that he knew the veteran before and after service, and 
that the veteran changed after service.  He indicated that 
there were some subtle changes in the veteran even during 
service.  

II.  Analysis

In order to reopen a claim for service connection, it is 
incumbent upon the applicant to submit new and material 
evidence which bears directly and substantially upon the 
specific matter under consideration and which is neither 
cumulative nor redundant.  Such evidence, by itself or with 
evidence previously considered, should be so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a), 

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or was aggravated therein. 
38 C.F.R. § 3.303.  Certain diseases may be presumed to have 
been incurred in service, such as a psychosis, if they are 
manifested to a compensable degree within one year of 
discharge from service. See 38 C.F.R. §§ 3.307, 3.309.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. Watson v. Brown, 4 Vet.App. 309, 314 (1993).  

In this case, the regional office denied service connection 
for schizophrenia in ratings in June and July 1981.  The 
evidence then of record included service medical records that 
were negative for any complaints, findings, or diagnoses of a 
psychiatric disability.  The veteran did visit the mental 
health clinic on one occasion in July 1964, but it was merely 
noted that the veteran hated the Army.  There were no 
complaints, findings, or diagnoses of a psychiatric disorder 
at that time or on the discharge examination.  The veteran 
was hospitalized for a psychiatric disability, diagnosed as 
schizophrenia, in April 1981, with a three-year history of 
psychiatric symptoms.  He also had treatment for alcohol 
abuse beginning in 1969.  However, the evidence then of 
record did not show the presence of a psychiatric disability 
in service, or for several years thereafter.   

The rating actions of 1981 denied service connection for 
schizophrenia, and the veteran was advised of both rating 
actions by timely letters from the RO.  There is no 
indication that such letters were returned by the Post Office 
as undeliverable or undelivered.  The veteran was provided 
notice of his right to appeal, and he failed to perfect a 
timely appeal.  Therefore, those rating determinations became 
final.  

The veteran sought to reopen his claim for service connection 
for schizophrenia in September 1994, with the submission of 
additional information from the April 1981 period of 
hospitalization, but this merely repeated information 
previously in the record.  Reports of VA hospitalization and 
outpatient treatment in 1981, as well as the Social Security 
reports, showed symptoms many years after service, similar to 
the hospital report from Ozark Medical Center considered by 
the Board in its rating of June 1981.  The veteran also 
provided copies of outpatient treatment reports for the 
period from 1992 to 1994 that merely showed continued 
treatment for schizophrenia many years after discharge from 
service.  

These records are considered cumulative and redundant.  They 
are the same as, or similar to, evidence considered in the 
rating actions of 1981.  Such evidence fails to shed any 
pertinent light on the veteran's condition in service, or 
indicate in any way that the schizophrenia exhibited many 
years after service had its inception in, or any link to, 
service.  Thus, such evidence, whether considered by itself 
or with the evidence previously considered, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

The veteran, his wife, and his "step-uncle" indicated in 
recent statements and at the recent hearing that it was their 
opinion that the veteran's personality changed in service, 
and therefore they felt that his psychiatric disease began in 
service.  However, as lay persons, they are incapable of 
providing a medical opinion or diagnosis indicating that the 
veteran had a psychiatric disability in service, that his 
current psychiatric disability had its inception in service, 
or that his current psychiatric condition was etiologically 
linked to service.  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to that effect is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  

The veteran's statements are similar to those considered in 
the rating determinations of 1981, and are considered 
cumulative and repetitious.  The statements from his wife and 
"step-uncle" are new, but are considered repetitious and 
not relevant, as they repeat similar statements from the 
veteran, and other evidence, that was of record at the time 
of the 1981 rating actions.  The veteran's wife did not meet 
the veteran until several years after service, and she could 
not provide direct or contemporaneous testimony concerning 
the veteran's symptoms in service.  The testimony from the 
"step uncle" merely indicates that the veteran had some 
problems in service and was seen by a psychiatrist in 
service, a fact which is not disputed.  However, the "step 
uncle' stated that he did not know what occurred in the 
doctor's office in service.  Such evidence does not provide a 
medical basis, or present evidence of probative value, that 
tends to show that schizophrenia was present in service, was 
etiologically linked to service, or had its inception in 
service.  Thus, such evidence, by itself or with evidence 
previously considered, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
It adds nothing of evidentiary value to the picture presented 
in 1981.  

As previously indicated, effective November 20, 2000, a new 
law was promulgated, the VCAA, which, in effect, amended the 
law relating to the duty to assist.  There are requirements 
relating to notice to the veteran, the search for and the 
obtaining of records, substantiating claims, obtaining VA 
examinations, and completing an application for compensation 
benefits.  The law also eliminated, in essence, the need to 
establish that a claim was well grounded.  The law applies to 
all claims pending on the date of enactment.  However, the 
new legislation specifically states that the VCAA can not, by 
itself, reopen a claim that has been previously denied, 
unless it is found that new and material evidence has been 
presented.  

Under the present circumstances, the Board is not required to 
submit this case to the regional office for its initial 
consideration.  Basically, 38 C.F.R. § 19.9 provides that if 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
regional office.  A remand is not required or necessary in 
this case to further develop evidence or to correct a 
procedural defect.  The veteran has not reopened his claim by 
submitting new and material evidence.  There is no further 
evidence which is needed to decide this question, and no 
clarification of the existing evidence needed.  There is no 
"procedural defect" in this case which must be cured prior 
to an appellate decision.  The September 1999 Board decision 
set forth the reasons for denial, noting that the additional 
evidence introduced was not considered new and material.  The 
Board determined that the additional evidence submitted was 
cumulative and redundant in nature, and that such evidence, 
by itself or with evidence previously considered, was not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The veteran was provided an 
opportunity to present additional evidence since this 
decision, and he failed to do so.  The Board may decide the 
issue remanded by the Court without referring the case to the 
regional office under these circumstances. See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Finally, as noted by the veteran's attorney, the VCAA 
specifically states that the VCAA can not, by itself, reopen 
a claim that has been previously denied, unless it is found 
that new and material evidence has been presented.  The Board 
has found that new and material evidence has not been 
submitted to reopen the claim.  

It is noted that the veteran has been afforded notice of the 
required information needed to prove his claim, and an 
opportunity to provide such evidence.  He has been informed 
of the requirements and evidence necessary to reopen his 
claim, and he has been informed of the evidence necessary to 
substantiate his claim.  He has been advised as to the 
requirements and evidence for establishing service 
connection.  The various correspondence between the veteran 
and the VA, the hearing provided to the veteran, the Board 
decisions, the VA Secretary's requests for remand, the 
Court's remand decisions, and the statement of the case sent 
to the veteran have provided the veteran notice of the 
required information needed to reopen and prove his claim, 
and an opportunity to provide appropriate evidence.  VA 
records and private medical records which were identified by 
the veteran have been obtained.  The veteran has been 
provided an opportunity to present additional evidence on 
different occasions since November 1998, and he has failed to 
do so. The Board may decide the issue remanded by the Court 
without referring the case to the regional office for 
additional consideration of the VCAA under the circumstances. 
Bernard v. Brown, supra. 


ORDER

New and material evidence to reopen a claim for schizophrenia 
has not been submitted.  The benefit sought on appeal is 
denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

